SEPARATE CONCURRING- OPINION.
YALLIANT, J.
Whilst concurring in the opinion of my learned brother Woodson in this case I have some other views on this subject that I wish to express. The allowing of an amendment to a return being a matter in the discretion of the court, the sound judicial discretion, and the statute which authorizes it not expressly requiring notice of the application to amend, the question of the requiring of notice is also in the sound judicial discretion of the court, and therefore if, in a given case, the trial court has allowed the return to be amended without notice, the ruling will not on appeal be held to be error, unless under the facts shown by the record, the appellate court is satisfied the discretion was not judiciously exercised and injury probably resulted. The facts of this case illustrate what I am trying to say; this defendant was not in court by force of the return as it was originally made. But he entered a limited appearance for the purpose of moving to quash the return • he was there*606fore in court for that purpose, and was bound to take notice of what the court did with his motion to quash and its ruling on the question of the sufficiency of the return. Pending that motion the court allowed the return to be amended and its ruling on . the motion was presumably based on that amendment. The defendant therefore had notice and the court did not' abuse its discretion in not requiring notice to be given.
In my opinion the practice of allowing a sheriff to amend his return has gone farther than was originally contemplated, either by the General Assembly or by this court, and has reached a condition that calls for legislation to put a limit on it. As the law now stands an indefinite number of years may have passed, conditions may have changed, the party’s remedy on the sheriff’s bond may amount to nothing, the sheriff himself may have died and his administrator is allowed to amend the return.
The statute says the amendment may be allowed when it would be in furtherance of justice, and in an early case cited by Judge Woodson in his opinion, McClure v. Wells, 46 Mo. 311, the court said: “Such amendments are always freely allowed in aid of a judgment, although denied where their effect is to create error.” What was there said may have been well said as applied to the facts of that case, but not for universal application. If in fact an original return is false there is no more reason for allowing it to be amended to support a judgment than to defeat the judgment. For example, if the original return shows that defendant was duly served with the process and on that return a judgment by default was entered, yet in fact the return was false, the judgment rests on a false basis, and it would be as much in furtherance of justice to allow the sheriff to amend the return which would defeat the judgment as it would if the conditions were reversed,
*607It would not be in furtherance of justice to allow an amendment of a return to aid an unrighteous judgment, but would be to allow it to expose the error. Justice is no more concerned in upholding a righteous judgment than it is in defeating an unrighteous judgment.
But this practice to which I have alluded is of too long standing, and is supported by too many decisions of this court to be now within the province of the judiciary to change it, but it is a matter which deserves the attention of the General Assembly. The statute ought to be amended so as to put a reasonable limit as to the time in which an amendment of - a return should be allowed and to require notice if the party to be affected is within reach.
Lamm, P. Jv and Graves, J., concur.